DETAILED ACTION
This action is responsive to the RCE filed 2/12/21.
Claims 1-2, 4, 6, 9-12, 16-19 and 21-22 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 9-12, 16-19 and 21  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kane et al. (US 20080021531, “Kane”).
Regarding claim 1, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during a surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during 
In the Remarks filed 1/15/21, applicant argues:
As shown above, Kane teaches that “[t]he vacuum setting may be adjusted to provide less negative pressure in patients that are under anesthesia since they are already vasodilated” (supra). Accordingly, in situations where a patient is already vasodilated, Kane teaches that negative pressure is applied (even if in a lower amount). At no point does Kane disclose warming a vasodilated patient without the application of negative pressure. While Kane discloses multiple negative pressure settings (i.e., low, medium and high), it is noted that each setting requires the application of at least some negative pressure. Accordingly, 
The examiner disagrees and notes that Kane explicitly teaches that a negative pressure source is optional (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided to increase blood flow and vasodilation’). Applicant, does not dispute this fact in the Remarks. Therefore, it is within the scope of the invention to provide heat transfer through glabrous tissue without application of negative pressure. Further, there is no logical reason why this generic teaching would not apply to a patient who is already in a state of vasodilation due to the administration of anesthetics. According to MPEP 2131 III, a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at once envisaged’ from the disclosure. In the instant case, the generic disclosure is that a negative pressure source is optional, and the species is the claim limitation that negative pressure is not provided to patients who have comprised vasoconstriction. The examiner maintains that this species would immediately be envisaged by one of ordinary skill in the art from the generic disclosure.
For instance, the generic disclosure that a negative pressure source is optional clearly covers a subset of patients. If this subset is does not include patients who are vasoconstriction compromised, as alleged by applicant, it at least must cover those who are not vasoconstriction compromised, i.e. normal patients. However, normal patients have a higher need for vasodilation than those who are vasoconstriction compromised. Therefore, if the disclosure contemplates embodiments in which negative pressure is not provided to patients who have a higher need for negative pressure (i.e. normal patients), then it follows that one of ordinary skill in the art would immediately understand that this disclosure also applies to people having a lesser need for 
However, even if this is not accepted, it is the examiner’s position that it would at least be obvious to not provide negative pressure to those who are vasoconstriction compromised for the same reasons discussed above. Further, Kane explicitly teaches that patients who are vasoconstriction compromised have less of a need for the application of negative pressure in par. 89. Therefore, considering that Kane teaches that negative pressure is optional in general and that vasoconstriction compromised patients have less of a need for negative pressure due to already being in a state of vasodilation, it is the examiner’s position that it would be readily obvious to one of ordinary skill in the art at the time the invention was made to not provide negative pressure to vasoconstriction compromised patients in the case where patients are sufficiently vasodilated due to the administration of anesthetics.  
Regarding claim 2, Kane further teaches wherein the heat exchange element is a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’) or an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 4, Kane further teaches wherein the mammal is under anesthesia (Par. 89, ‘patients that are under anesthesia since they are already vasodilated’).
Regarding claim 6, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1).
Regarding claim 16, Kane further teaches wherein the thermoregulatory device comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 17, Kane further teaches wherein the thermoregulatory device comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 11, Kane teaches a system consisting of: (a) one or more thermoregulatory devices (Fig. 1, foot device 100), each comprising: a heat exchange element configured to exchange heat at a glabrous surface of a mammal (Figs. 1, 3, 4, and 5, thermal heat exchange units 104, 204 and 504) in which vasoconstriction is compromised (Par. 89, ‘[…] patients that are under anesthesia since they are already vasodilated’); and an attachment element shaped substantially like a glove, a mitten, or a sock configured to secure the thermoregulatory device to the portion of the limb of the mammal with the glabrous surface (Fig. 1, soft chamber body 102 shaped like a sock) and sized to have a minimal impact on the circulation of blood through the portion of the limb (Fig. 1 and par. 53, ‘the top opening 128 may be fabricated to contract within  (b)    a power source operatively coupled to the one or more thermoregulatory devices (Par. 76, ‘one or more power supplies’); and (c) a controller (Fig. 1, controller 160) configured to adjust the temperature of the one or more thermoregulatory devices (Par. 76, ‘The controller module typically includes […] a proportional-integral-derivative (PID) controller for process control of […] the temperature’).
Regarding claim 9, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot).
Regarding claim 10, Kane further teaches wherein the mammal is a human (Abstract, ‘A human extremity’).
Regarding claim 12, Kane further teaches 
Regarding claim 18, Kane further teaches wherein the one or more thermoregulatory devices comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 19, Kane further teaches wherein the one or more thermoregulatory devices comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 21, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during an intraoperative surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’), the method comprising: (a) stably associating via an attachment element  (Fig. 1, soft chamber body 102) one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal (Fig. 1, heat exchange unit 104 in contact with the plantar tissue which is innately glabrous tissue) in which vasoconstriction is compromised (Par. 89, ‘in patients that are under anesthesia since they are already vasodilated’), wherein the one or more thermoregulatory devices comprises a heat exchange element (Fig. 1, heat exchange unit 104) and the attachment element is sized to have a minimal impact on the circulation of blood through the mammal (Par. 53, ‘Alternatively, the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot to further minimize .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Kane et al. (US 20080132976, “Kane 2”).
Regarding claim 22, Kane further teaches wherein stably associating one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal comprises: stably associating a first thermoregulatory device to a mammal via a first attachment element (Fig. 7, showing first and second thermoregulatory elements 700,720); and stably associating a second thermoregulatory device to a sole of the 
Kane further teaches that while the disclosed embodiments are described with respect to a foot device (Par. 29) that they could be adapted to attachment to other extremities including the hands (Par. 29, ‘The extremity of a mammal includes legs, feet, toes, calfs, limbs, ankles, hands, etc. While embodiments of the invention will be described further below with respect to a foot device, it is recognized that the foot device described below may be adapted for use with other extremities that have vasculature structures suitable for the vasodilation methods described herein’). Therefore, considering that Kane teaches that multiple thermoregulatory devices can be applied simultaneously (Fig. 7 and par. 84, ‘The method includes providing one or more devices of the invention to the mammal’) and that the device can be readily adapted for use with other extremities including the hand (Par. 29), it is the examiner’s position that Kane at least can be construed to teach ‘stably associating a first thermoregulatory device to a hand of the mammal via a first attachment element’ simultaneous with the second thermoregulatory device attached to sole. Further, while Kane fails to explicitly teach that this hand embodiment is associated with the palm, the disclosure of Kane heavily suggests this since par. 25 teaches that palms contain Arteriovenous anastomes (AVAs) which are the main target structure of Kane. 
Kane, therefore fails to explicitly teach that the first thermoregulatory device is associated to a palm of the mammal or that this device is shaped substantially like a glove or mitten.
However, in the same field of endeavor, Kane 2 teaches an analogous method (Abstract, ‘Embodiments of the invention include a method and a device for increasing blood flow and controlling the temperature of a mammal by applying a desired pressure to extremities of a mammal.’) which comprises stably associating a first thermoregulatory device to a palm of the mammal (Par. 53) via a first attachment element (Fig. 4c, body element 410), wherein the first attachment element is shaped substantially like a glove or mitten (Figs. 4c-d and par. 91, ‘The extremity 130 to be enclosed by the device 400A can be a hand, as shown in FIG. 4C, in which the device 400A is shaped like a mitten or a glove’); and stably associating a second thermoregulatory device to a sole of the mammal (Fig. 6a, thermal exchange unit 620B) via a second attachment element (Fig. 6a, body element 610), wherein the second attachment element is shaped substantially like a sock (Fig. 6a, device 600 is shaped substantially like a sock). Kane further teaches that one more devices of the invention can be applied simultaneously (Par. 137, ‘The method includes providing one or more devices of the invention to the mammal and regulating the temperature of the one or more extremities of the mammal using the devices.’)
Therefore in view of Kane 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Kane by providing a mitten shaped thermoregulatory device, as taught by Kane 2, in order to provide simultaneous thermoregulation of the hands and feet respectively.  Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to associate this device with a palm of the user in order to target arteriovenous anastomoses, as taught by Kane 2.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 1/15/21, with respect to the rejections under 35 U.S.C. 112(a)/(b) have been fully considered and are persuasive.  Therefore these rejections have been withdrawn.
Applicant's arguments filed 1/15/21 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Since these arguments have already been addressed in the body of the rejection, they will not be reiterated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794